Citation Nr: 1545183	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.
 
3.  Entitlement to an increased rating for tendinitis, left wrist, currently rated 10 percent disabling.
 
4.  Entitlement to an increased rating for limitation of flexion, left knee, currently rated 10 percent disabling.
 
5. Entitlement to a compensable rating for limitation of extension, left knee.
 

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to January 1993.

These matters come to the Board of Veterans' Appeals (Board) from March 2011, August 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In November 2014, the Board denied the Veteran's petition to reopen a previously denied service connection claim for left wrist arthritis.  In the same decision, service connection for a left wrist growth and left hand disability was granted.  Finally, the issues currently on appeal for additional development were remanded at that time.   

In July 2015, the Veteran changed representation to the National Association of County Veterans Service Officers.

In addition to the paper claims folder, additional pertinent records are found within the Virtual VA and Veterans Benefits Management System (VBMS) electronic records.  These electronic records have been considered as part of the appeal. 

The issues of increased ratings for left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A right shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; right shoulder arthritis was not exhibited within the first post service year.  

2.  The most persuasive evidence shows that, throughout the rating period on appeal, the Veteran's PTSD symptoms most closely approximate a severity of occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depression, anxiety, and insomnia, among other similar symptoms.

3. The Veteran's service-connected left wrist tendinitis is manifested by subjective complaints of pain and objective findings of decreased motion; there is no nonunion or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2014).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been  met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  The criteria for a disability rating in excess of 10 percent for left wrist tendinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71(a), DCs 5215-5024 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in November 2010, August 2011, February 2012 and August 2012 letters sent to the Veteran.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  For the PTSD claim, it was substantiated with the original grant of service connection, and notification for downstream rating issues is not required.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, VA and private treatment records, and statements from the Veteran.  Notably, the Veteran's separation examination is not available.  The Veteran was appropriately notified in February 2012 and June 2012 with a chance to respond.  The RO created a June 2012 Formal Finding of Unavailability explaining the search efforts to locate the separation examination.  The Board finds that RO has undertaken enough search efforts to where additional efforts would be futile.    

When service treatment records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).   Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran was afforded multiple VA examinations with respect to his claims.  The most recent examinations occurred in February 2015, with a July 2015 addendum.  The examination reports were conducted by appropriate clinicians with review of the claims folder and pertinent physical evaluation.  For the increased rating claims, the clinical findings were responsive to the rating criteria.  Although the PTSD examiner references the updated diagnostic criteria, the psychiatric diagnosis is not at issue.  Rather, it is the Veteran's current general functioning.  The February 2015 VA PTSD examination report adequately details the general current level of social and occupational function.  For the service connection claim, the examiner provided an appropriate medical nexus opinion with a supporting rationale.  There is no evidence that any service-connected disability at issue materially increased in severity since February 2015.  VA has furnished adequate examination and medical opinions for the claims adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that instructions ordered in the November 2014 have been substantially fulfilled for the claims adjudicated herein.  The RO/AMC obtained updated VA medical records for the appropriate time periods.  It furnished VA orthopedic and psychiatric examinations with responsive opinions.  Then, it issued a June 2015 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions for the currently adjudicated issues.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II. Service connection for a right shoulder disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Arthritis is considered a chronic disability within the meaning of 38 C.F.R. § 3.309(a) and an alternative method of establishing the second and third Shedden/Caluza  element for chronic disabilities is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for these specifically identified chronic disabilities, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, right shoulder arthritis has not been demonstrated within a year of separation, so the presumption is not applicable to the Veteran.  Id.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, available service treatment records (STRs) do not show any complaints or treatment pertaining to the right shoulder.  Notably, January 1991 STRs reflect that the Veteran injured his left wrist in a fall.  He was treated for a fracture.  December 1991 STRs show that the Veteran fell from a truck and reported a left knee patella injury.  X-rays were negative.  In a November 1992 Report of Medical History questionnaire, the Veteran denied having a painful or "trick" shoulder.  

May 2005 private medical records show that the Veteran complained about left wrist and left knee pain.  He reported having two in-service injuries and believed that he injured his left knee and left wrist.  No pertinent reports or findings were made with respect to the Veteran's right shoulder.  

December 2006 VA primary care records include substantially similar reports and clinical findings as those recorded in the May 2005 private medical records.  

November 2007 VA primary care records reflect that the Veteran described having a "pinched nerve" in the right side of the posterior neck and back.  He had increased pain when he worked on his computer.  The examiner assessed soft tissue scapular pain and referred the Veteran to physical therapy (PT).

December 2007 VA magnetic resonance imaging (MRI) study of the right shoulder showed severe acromioclavicular degenerative changes and possible labral tear.

December 2007 VA PT records reflect that the Veteran sought treatment for upper back pain.  It was located in levator/ scapular musculature.  He denied any trauma.  He thought it may be related to working on a computer.  Clinical evaluation of the shoulders showed him to have a full range of motion and good strength.  The examiner assessed right sided muscle tightness/ spasm related to work activities.  

Subsequent VA and private clinical records are absent findings or complaints referable to the right shoulder.

In February 2015, the Veteran was afforded a VA shoulder examination with review of the claims folder.  The examiner diagnosed right shoulder subacromial impingement.  He noted that the Veteran sustained a left shoulder injury from a fall.  The Veteran reported that the pain had increased over the last few years, particularly with overhead or cross body motions.  Clinical examination showed him to have a full range of motion in all planes without functional impairment.  The examiner noted pain to palpation of biceps tendon.  The Veteran exhibited full strength in his right shoulder.  Hawkins' Impingement Test was positive, suggestive of a rotator cuff disorder.  Cross-body adduction test was positive, indicating acromioclavicular joint pathology.  The examiner noted that X-ray studies confirmed mild acromioclavicular arthritis.  The examiner expressed a negative medical opinion.  He cited an absence of documented in-service injury and post-service onset of pain.  

The Veteran contends that service connection is warranted for his current right shoulder disability.  As explained below, the preponderance of the evidence weighs against the claim, and it must be denied. 

Briefly, the Board notes that there is not any evidence that right shoulder arthritis manifested to a compensable degree within one year of separation to allow for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a).  

The record establishes that the Veteran has degenerative arthritis in his right shoulder and sustained injuries from falls in service.  The question at issue is whether there is a nexus between these in-service event and current right shoulder disability.  The favorable nexus evidence here is limited to the Veteran's own assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Again, the medical evidence confirms a chronic disease and the continuity of symptomatology provisions apply.  The Veteran's reports about in-service falls and continuing right shoulder pain raise the question of a continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed below, the Board does not find the assertions of continuity of symptomatology credible in this case.

Here, service treatment records reflect that the Veteran had two separate falls and sought medical attention shortly thereafter.  The treating clinician's notes do not record complaints of right shoulder pain for either injury.  In this case, the treating clinicians' reports are highly probative evidence of the bodily areas affected by injury.  It is common practice for patients seeking medical treatment for an injury to have an opportunity to freely relate their symptoms and in the patient's interest to do so to receive appropriate medical care.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 36-37 (Fed. Cir. 2006).  The absence of right shoulder pain in the contemporaneous clinic notes is highly persuasive evidence that the Veteran was not experiencing right shoulder symptoms from these in-service events.  Id.  Moreover, his report of medical history for separation also was silent as to a right shoulder disorder, further discrediting assertions of continuing symptomatology.  In summary, the negative inferences from the pertinent STRs heavily weigh against the Veteran's assertions that he has had continuous symptoms since his in-service fall.  Thus, in this case, an award of service connection is not warranted on the basis of continuity of symptomatology.  This leaves a medical finding of nexus as the only avenue to an award of benefits; in this case such an opinion is lacking.

The February 2015 VA examiner also noted an absence of an in-service injury to the right shoulder in clinical reports, despite the Veteran's assertion otherwise.  He expressed a negative opinion based upon the STRs and the Veteran's reports of a post-service onset of pain.  The February 2015 VA examiner is qualified as a medical doctor.  His opinion was made based upon a complete review of the record and clinical evaluation.  It is probative evidence further weighing against the claim.  Caluza, 7 Vet. App. at 506.  

For the reasons stated above, a nexus has not been demonstrated; even under VA's heightened duties in cases where service treatment records may be incomplete.  O'Hare, 1 Vet. App. at 367; Russo, 9 Vet. App. 46.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for a right shoulder disability is not warranted.

III. Increased ratings

General laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Regarding the PTSD claim, the Veteran has challenged the initial disability rating assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  

With respect to the left wrist claim, entitlement to compensation has already been established, and an increase in the disability rating is at issue.  Thus, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claims.  

 (i) PTSD

The Veteran is presently assigned a 50 percent disability rating for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, PTSD is rated according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

December 2010 VA treatment records show that the Veteran was concerned that recent stressors were exacerbating his PTSD symptoms.  He complained about difficulty focusing at work.  Mental status examination (MSE) was significant for psychomotor agitation, tearfulness and restlessness.  He had an anxious mood.  However, his thought process and memory were normal.  

January 2011 VA treatment records reflects the Veteran complaints of increased muscle tension, chest tightness and pounding heartbeat.  These symptoms began several months ago, but had increased.  He had severe problems sleeping and headaches.  He described his joint custody arrangement for his infant daughter as "okay."  He reported consuming several alcoholic beverages at night, but denied problematic use.  The examiner assessed PTSD and rule out Panic Disorder based upon the reported pattern of symptoms.    

In February 2011, the Veteran was afforded a VA PTSD examination with review of the claims folder.  Relevant history included the Veteran's reports of problems with anger management in May 2010; he was currently on buspirone for anxiety.  The Veteran was single and divorced.  He had joint custody of his infant daughter.  He described having good relationships with his family.  He reported having "lots of friends" and enjoying recreational activities.  No history of suicide ideation, aggressive behavior or substance abuse was noted.  The Veteran had an appropriate appearance.  His psychomotor activity was restless and tense.  He had tremulous speech.  The examiner also noted the Veteran to be overwhelmed, crying and trembling.  He assessed restricted affect and anxious mood.  Attention, thought process and thought content were unremarkable.  The Veteran did not have psychosis, obsessive behavior, panic attacks or homicidal/ suicidal ideations.  Memory was normal.  He reported being gainfully employed for many years and denied missing any time from work due to psychiatric symptoms.  The examiner diagnosed PTSD with generalized anxiety features.  He assigned a GAF of 55.  He commented that the PTSD symptoms were productive of occasional decrease in work efficiency.    

June 2011 VA treatment records reflect that the Veteran reported good general functioning.  He cited success at work and a new relationship.  However, he was concerned that his irritability might impact his new relationship.  He desired to feel more relaxed, less tense and improve his mood.  The examiner was concerned about the Veteran's intermittent therapy attendance.  Notably, she described the Veteran becoming very anxious and tearful when describing his in-service stressor.  The Veteran cited it as the reason he was hesitant to attend therapy.  He believed PTSD was having a dramatic impact on his life.  He believed Buspirone was highly effective.  He acknowledged stress from the custody proceeding for his daughter.  The examiner commented that the Veteran still had problems with sleep, but it had improved within the last six months.  She was concerned he was underreporting his alcohol use.  She recommended a PTSD educational class and follow-up consultation.  

In October 2011, the Veteran had a private psychiatric consultation with Drs. M.C. and B.B.  The Veteran presented with a clean, appropriate appearance.  He related his childhood and military history.  He reported a history of irritability that led to the end of his marriage from 1995 to 2006.  He struggled greatly with insomnia.  He enjoyed physical exercise and consuming alcohol.  He was vague about the amount of alcohol consumption.  He denied being involved in any clubs or organizations.  He had a history of fighting, but denied any legal intervention.  The examiners commented that it was surprising the Veteran continued to be self-employed.  They noted that the Veteran's work involved little personal contact.  Otherwise, they believed the Veteran would not be successful.  MSE showed normal communication capabilities.  However, the Veteran displayed severe anxiety, psychomotor agitation and depressed mood.  Mental content was preoccupied with in-service stressors.  The examiners noted while the Veteran was compulsive, he did not appear to have psychosis or a thought disorder.  He was fully oriented and had normal sensory perceptions.  Upon memory testing, he had poor deductive reasoning and immediate recall.  Overall, the examiners believed his memory problems were related to decreased concentration and attentiveness, as opposed to a cognitive disorder.  He had limited insight into his problems.  The examiners diagnosed PTSD and depression.  They listed a GAF of 47-45.  They commented that the Veteran was extremely psychologically disturbed due to PTSD.  They expressed concern that he may have difficulty if he changed jobs due to his weak powers of concentration.  They characterized his social adaptation as "quite a bit poorer" due to military service.  

April 2013 VA treatment records show that the Veteran had not visited the clinic since 2011.  He reported that he and his girlfriend now lived together with his daughter and two of her kids.  He had stressors from his girlfriend's recent cancer treatment and his parents' legal difficulties.  He had full custody of his daughter.  He reported starting another business.  He had also stopped using alcohol per his girlfriend's request.  Although he appeared to being doing quite well, he wanted help with anger management.  He had significant arguments with his girlfriend.  He also related sleep disturbances and nightmares from in-service stressors.  They occurred once or twice a month.  He described having ruminating thoughts that made him angry and difficulty controlling his anger around customers.  The clinician discusses various coping strategies.  She noted a wide range of treatment options, but recommended starting with a PTSD educational class.  

May and June 2013 VA treatment records reflect that the Veteran continued to have arguments with his girlfriend.  Patterns of communications and stress management were discussed.  

September 2013 VA treatment records reflect that his relationship with his girlfriend and business prospects had improved.  He was stressed with another custody issue regarding his daughter.  However, he believed his overall function had improved since April.  

October 2013 VA treatment records show that the Veteran's girlfriend attended the session.  They cited increased arguments and a recent period where the Veteran briefly moved out.  The arguments often concerned her children.  They both cited anger problems for their arguments.  The clinician reviewed patterns of communications with them and provided instructive material.  

December 2013 VA treatment records reflect the Veteran discussed various coping and communicating strategies to employ with his now fiancée.  The examiner indicated that the Veteran was functioning much better than when they initially met and explored ways to keep him on track.   

March 2014 VA treatment records reflect that the Veteran continued to have relationship difficulties.  He was concerned his now-wife blames all of their problems on his anger.  

April 2014 VA treatment records indicate that the Veteran had recognized improvement in his anger management.  He believed therapy had been helpful.  

September 2014 VA treatment records reflect that the Veteran had a medication management consultation.  He had not had any recent nightmares and got about 5 to 6 hours of sleep.  He had a hard time falling and staying asleep.  He had intrusive memories, anxiety from loud noises and trust/ anger issues.  He found his recent separation from his wife depressing.  He endorsed symptoms of anhedonia, low energy, poor concentration, worthlessness, anxiety, irritability and poor appetite.  He denied suicidal ideation.  The examiner noted that the Veteran had not ever needed psychiatric hospitalization or psychotropic trials.  His depression started about 7 years ago and had been intermittent.  He denied mania, although he wife believed he had it, and psychosis.  MSE showed the Veteran to be alert, attentive and fully oriented.  He had cooperative behavior and normal speech.  Thought processes were normal and free from psychosis.  Judgment and insight were good.  The examiner surmised the Veteran had PTSD with major symptoms of anger and relapsing, remitting depression that had increased with marital problems.  He ordered an updated medication regimen.

September 2014 VA treatment records indicate that the Veteran had reconciled with his wife.  He believed the updated medications helped him feel more relaxed, but caused grogginess.  

September 2014 VA treatment records show that the Veteran had separated from his wife about three weeks earlier.  He was unsure who decided to separate.  He complained that she did not give the impression she wanted to be in the relationship and that his needs were unmet.  He cited many conflicts over her son.  The clinician noted various positive coping skills and that the Veteran had been to marriage counseling.   

October 2014 VA treatment records reflect that the Veteran had been improving his relationship with his wife and developing better anger control.  

In February 2015, the Veteran was reexamined for PTSD.  The examiner declined to list a current diagnosis.  He cited the lack of current PTSD treatment and inapparent use of medication.  The examiner reviewed the claims folder and noted the pertinent history.  He specifically noted the February 2011 VA examination report and October 2014 counseling records.  Currently, the Veteran lived with his wife and her children.  He stated that he was routinely involved with church activities.  He continued to work as a self-employed business owner.  Outside of work, he assisted with his wife's children.  He had psychiatric medications, but could not recall their names.  He appropriately groomed, pleasant, and cooperative during the interview.  He was fully oriented.  Attention and concentration were intact.  He described having variable moods of anxiety, depression and anger.  Nonetheless, his insight and judgment were intact.  He had difficulty sleeping.  Memory was intact.  He believed his in-service stressor affected him on a daily basis causing anger and anxiety.  He believed attending church had helped and caused his recent improvement.  

The Veteran contends that an initial rating for PTSD in excess of 50 percent is warranted.  As explained below, the Board finds the preponderance of the evidence to weigh against the claim, and it must be denied. 

The Veteran's PTSD symptoms generally consist of irritability, sleep disturbances, anxiety and depression.  However, the severity of these symptoms has not approximated deficiencies in most areas of occupational and social function.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The Board acknowledges that the Veteran's PTSD symptoms have a negative effect on his occupational function and that there is some debate as to whether he could adequately function in a job requiring more social interaction.  October 2011 private psychiatric evaluation.   Nonetheless, he has been gainful employed and financially independent throughout the appeals period.  Id.; February 2011 and February 2015 VA examination reports.  These facts alone heavily weigh against any finding that the severity of the Veteran's PTSD symptoms approximated deficiencies in most areas of occupational function.  

As to social function, the Veteran has sustained a relationship and has custody of his daughter.  These reports facially imply a greater degree of social functioning than deficiencies in most areas of social function under the rating criteria and weigh against the claim.  38 C.F.R. § 4.130.  Undoubtedly, the Veteran's PTSD symptoms have contributed to relationship difficulties with his spouse.  They had numerous conflicts due to his irritability and poor anger management.  Review of the VA counseling records from 2013 to 2014 indicate that the Veteran made notable improvements in social function.  The February 2015 VA examination report further corroborates such a finding.  Although there are vague reports concerning a history of fights and possible alcohol abuse, the PTSD symptoms have not been of a severity to cause legal difficulties or instances of significant loss of impulse control.  October 2011 private medical records; June 2011 VA treatment records.  Notably, the Veteran has not lost custody of his young daughter despite a custody dispute and in one report had full custody.  February 2011 VA examination report; April 2013 VA treatment records.  It is reasonable to infer that if a judge granted him custody rights, his anger and irritability PTSD symptoms were fairly manageable or otherwise not severe enough to preclude his ability to provide adequate child care.  The Board has considered reports concerning the Veteran's social isolation prior to meeting his wife and difficulty handling crowds.  However, in other reports, the Veteran indicated he had adequate relationships with his parents, participated in recreational activities, and had friends.  February 2011 and February 2015 VA examination reports.  The February 2011 examination also noted his hobbies of off-roading and building cars.  Overall, the above record does not suggest that the Veteran's PTSD symptoms are severe enough to approximate deficiencies in most areas of social function.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  

The Board also notes that both the February 2011 and February 2015 VA examiners expressed opinions weighing against a finding of deficiencies in most areas of occupational and social function due to PTSD symptoms.  They are mental health experts and familiar with VA's rating criteria.  They reached their conclusions based upon a longitudinal review of the record and clinical observation.  Consequently, the Board considers their reports highly probative and to further weigh against a finding of deficiencies in most areas of occupational and social function.  Caluza, 7 Vet. App. at 506 (1995); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (VA may assign more probative value to competent medical evidence over duly considered lay statements).   

For the reasons stated above, the Board finds that the Veteran's overall PTSD symptomatology picture does not approximate the 70 percent rating criteria at any time during the claims period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  The claim for a rating in excess of 50 percent for service-connected PTSD must be denied.  Id.

(ii) Left wrist tendinitis

The Veteran is service-connected for left wrist tendinitis with a 10 percent disability rating pursuant to DCs 5215-5024.  38 C.F.R. § 4.71a, DCs 5215-5024.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  DC 5215 refers to limitation of motion of the wrist and DC 5024 refers to Tenosynovitis.  Under both DCs 5215 and 5024, the maximum rating allowed for disability is 10 percent.  38 C.F.R. § 4.71a, DCs 5215-5024.  Where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran has been granted the maximum rating possible under DC 5215, the analysis required by DeLuca, supra. would not result in a higher schedular rating.  As the Veteran is in receipt of the maximum 10 percent benefit under DCs 5215-5024, further discussion of these DCs would serve no useful purpose.  The Board will review alternative DCs below.  

DC 5214 provides higher ratings for ankylosis of the wrist.  38 C.F.R. § 4.71a, DC 5215.  The record does not contain any clinical finding of ankylosis and this DC is inapplicable.  See June 2011 and February 2015 VA examination reports.  

The Veteran is also service-connected for ganglion cyst and left thumb numbness as a postoperative residual; however, these disorders are considered noncompensable.  38 C.F.R. § 4.124a, DC 8514; 38 C.F.R. § 4.71a, DC 5299-5020.  He developed a ganglion cyst associated with his left wrist disability and had surgical excision in July 2013 as detailed below.   

May 2011 VA primary care records indicate that the Veteran had discomfort from the ganglion cyst.  He declined an orthopedic referral.  

April 2013 VA primary care records show that the Veteran was having more difficulty with his cyst.  He complained that it continued to enlarge.  It interfered with his wrist movement and hurt intermittently.  The examiner noted a ganglion cyst on clinical examination without further comment.  

May 2013 VA orthopedic records show that the Veteran had a long history of recurrent ganglion cysts.  He believed they had popped and then returned larger than before.  It was currently causing wrist pain and pain to palpation.  He denied any associated neurological disturbance.  Clinical evaluation showed the mass to measure 2 by 2 centimeters.  He exhibited full left wrist flexion and extension.  No neurological disturbances were clinically observed.  The examiner diagnosed ganglion cyst.  The Veteran requested surgical removal.  

July 2013 VA surgery records confirm that the Veteran had the ganglion cyst affecting the left wrist removed.  A complication concerning a transection of the antebrachial cutaneous nerve was reported.  

May 2014 VA primary care records refer to thumb paresthesias attributable to the surgery and a history of intermittent paresthesias of the fingers.  

A similar report was recorded in the February 2015 VA examination report.  The February 2015 examiner indicated that the neurological disturbances were wholly sensory.  He commented that there were no other obvious abnormalities.  He further reported that the left wrist disability would not pose occupational impairment.

Upon review, the Board declines to award a separate compensable rating for the left wrist disability at this time.  The DC for the ganglion cyst is the same as the one contemplated in the compensable tendinitis rating, which contemplate painful and limited motion.  38 C.F.R. § 4.71a, DCs 5020, 5024, 5215.  An additional rating for left wrist pain caused by the ganglion cyst would essentially be another rating for pain and violated the pyramiding provisions.  38 C.F.R. § 4.14.

For the neurological disturbances, the symptoms are wholly sensory and do not materially affect overall left wrist function.  See February 2015 VA examination report.  Accordingly, the Board declines to assign a compensable rating for any neurological disturbance of the left wrist.  38 C.F.R. § 4.124a, DC 8514.  

For the reasons stated above, the Board finds that the left wrist symptoms do not warrant a rating in excess of 10 percent or a separate compensable rating for neurological manifestations.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, DCs 5020, 5024, 5215; Id.  The claim for increased rating or separate compensable ratings for the service-connected left wrist disability is denied.  

(iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD and left wrist disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The PTSD symptoms include irritability, mood disturbances, and sleep disturbances, among other similar psychiatric symptoms.  The left wrist symptoms include pain, limitation of motion, cyst disorder and neurological disturbance.  The evidence does not show extraordinary symptoms arising from these disabilities.  Consequently, the degree of disability exhibited is contemplated by the rating schedule for these disabilities, and the Board finds that the threshold test is not met for referral for extraschedular consideration for either claim.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has been gainfully employed throughout the appeals period.  Additional action for an individual unemployability claim is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Service connection for a right shoulder disability is denied. 

An initial rating in excess of 50 percent for PTSD is denied.

A rating in excess of 10 percent for left wrist tendinitis is denied.


REMAND

Regarding the left knee claim, the February 2015 VA examination report and July 2015 addendum does not reflect substantial compliance with the prior remand.  The Board specifically instructed that the examiner to identify any weakened movement, excess fatigability, incoordination, flare-ups or pain.  Then, the examiner was to express any such restriction in terms of loss in degrees.  The February 2015 VA examination report does not adequately assess functional impairment for the left knee.  The examiner considers functional impairment due to flare-ups, but not with respect to the other possible manifestations.  Another left knee examination is needed as instructed below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment since October 2014 for his left knee.  Take appropriate action based upon his response. 

2.  Then, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service connected left knee disability.  The claims folder must be available and reviewed by the examiner. 

The examiner is to conduct a complete clinical examination of the left knee with all clinical testing deemed necessary.  All clinical findings must be reported in detail.  Specifically, the examiner should report the ranges of left knee flexion and extension in degrees.  The examiner should determine whether the left knee motion is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  

These functional impairment determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also report whether there is instability or subluxation and express an opinion as to the severity of such instability or subluxation.
 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

3.  After completing all development, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


